SECOND AMENDMENT

THIS SECOND AMENDMENT (this "Amendment") is made and entered into as of November
1, 2012, by and between WALNUT TECH BUSINESS CENTER, LLC, a Delaware limited
liability company (“landlord"), and SUN VALLEY SOLAR, INC., a Nevada corporation
("Tenant").

 

RECITALS

 

A. Landlord and Tenant (as successor in interest to Zhi Jian Zhang, an
individual, d/b/a West Coast Solar Tech) are parties to that certain lease dated
May 18, 2011 (the "Original Lease”), which Original Lease has been previously
amended by that certain First Amendment dated December 12, 2011 (collectively,
the "Lease"'), Pursuant to the Lease. Landlord has leased to Tenant space
currently containing approximately 2,193 rentable square feet (the “Premises”)
described as Suite A of the building located at 398 Lemon Creek Drive, Walnut,
California 91789 (the "Building''). The Building is part of the project commonly
known as Walnut Tech Business Center.

 

B. The Lease by its terms shall expire on November 30. 2012 ("Prior Termination
Date"), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged. Landlord and Tenant agree as follows:

 

1. Tenant Entity Name Correction. References to Tenant in the Lease as “Zhi Jian
Zhang, an individual, d/b/a West Coast Solar Tech” are in error and the parties
hereto acknowledge and agree that the definition of Tenant is as is stated in
this Amendment, Sunvalley Solar, Inc., a Nevada corporation, hereby ratifies the
Lease and agrees that it is bound by all terms and conditions of the Lease as of
the original lease execution date, in the same manner and to the same extent as
though the correct tenant name had been reflected therein,

 

2. Extension. The Term of the Lease is hereby extended for a period of
twenty-four (24) months and shall expire on November 30. 2014 ("Second Extended
Termination Date"), unless sooner terminated in accordance with the terms of the
Lease, Thai portion of the Term commencing the day immediately following the
Prior Termination Date ("Second Extension Date") and ending on the Second
Extended Termination Date shall be referred to herein as the "Second Extended
Term".

 

3. Monthly Installment of Rent and Annual Rent. As of the Second Extension Dale
the schedule of Monthly Installment of Rent and Annual Rent payable with respect
to the Premises during the Second Extended Term is the following:

 

1

 

 

Period Rentable Square Footage Annual Rent Monthly Installment of Rent
12/1/2012- 11/30/2013 2,193 $34,212.00 $2,851,00 12/1/2013- 11/30/2014 2,193
$35,232.00 $2,936.00

 

All such Monthly Installment of Rent and Annual Rent shall be payable by Tenant
in accordance with the terms of the Lease, as amended hereby.

 

4. Additional Security Deposit No additional Security Deposit shall be required
in connection with this Amendment.

 

5. Additional Rent For the period commencing on the Second Extension Date and
ending on the Second Extended Termination Date, Tenant shall pay all additional
rent payable under the Lease, including Tenant’s Monthly Expenses and Taxes
Payment in accordance with the terms of the Lease, as amended hereby.

 

6. Improvements to Premises.

 

6.1 Condition of Premises. Tenant is in possession of the Premises and accepts
the same "as is" without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 

6.2 Responsibility for Improvements to Premises. Any construction, alterations
or improvements to the Premises shall be performed by Tenant at its sole cost
and expense using contractors selected by Tenant and approved by Landlord and
shall be governed in all respects by the provisions of Article 6 of the Original
Lease.

 

7. Miscellaneous.

 

7.1 This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.

 

7.2 Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect, in the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

 

7.3 Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

2

 

 

 

7.4 Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord and
the Landlord Entities harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment.

 

7.5 Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury ("OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C, App, § 5, the International Emergency Economic Powers Act, 50 U.S.C,
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: "List
of Specially Designated Nationals and Blocked Persons." If the foregoing
representation is untrue at any time during the Second Extended Term, an Event
of Default under the Lease will be deemed to have occurred, without the
necessity of notice to Tenant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 

 

7.6 Redress for any claim against Landlord under the Lease and this Amendment
shall be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof. Or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damage.

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

LANDLORD:

TENANT:

 

WALNUT TECH BUSINESS CENTER, LLC,

A Delaware limited liability company

SUNVALLEY SOLAR, INC. a Nevada corporation By: /s/ Matthew Tracy By: /s/Zhi Jian
Zhang Name: Matthew Tracy Name: Zhi Jian Zhang Title: Authorized Signer Title:
Chief Executive Officer Dated: November 1, 2012 Dated: November 1, 2012

 

4

 



